DISSENTING OPINION
Olivee, Chief Judge:
I respectfully dissent from the conclusion reached by my learned colleagues.
The basis of my disagreement lies in the importance attached by the majority to the case of F. L. Slazenger v. United States, 22 Treas. Dec. 1080, T. D. 32641, and the consequent application of the principle of legislative approval of judicial interpretation.
First, it should be noted that the statutory construction enunciated in the F. L. Slazenger case, supra, was based on the rule of ejusdem generis, as disclosed in the following quotation from the court’s decision:
* * * We think a careful reading of paragraph 212, supra, leads to the conclusion that in framing the paragraph it was not the purpose of Congress to do more than provide for the lighter or twig forms of willow, such as are commonly used for basket making and other kinds of wickerwork. First, there is the provision for chair cane or reeds; next, that for osier or willow, round or divided into sections by splitting, and the manufactures of these forms of willow, and willow furniture. It is very evident that the terms “osier” and “willow” are used interchangeably and that the provision for “manufactures of osier or willow” was designed only to include articles made of these lighter forms of willow, while it is a matter of common knowledge, we think, that all willow furniture is made from osier willow. It would seem to be clear that under the rule of ejusdem generis articles made from the solid wood of the trunk of the willow tree are excluded from this paragraph. * * *
The principle of ejusdem generis is defined in United States v. Imperial Wall Paper Co., 14 Ct. Cust. Appls. 280, T. D. 41886, as follows:
When specific or definite words are followed by general words, the latter, when the legislative intent is not otherwise indicated, is confined to things of the same kind as those mentioned specifically. This principle is known as the rule of *126ejusdem generis, and has been frequently applied in the construction of tariff language by this and other courts. United States v. Kelley Hardware Co., 12 Ct. Cust. Appls. 204.
Under the foregoing definition of the principle of ejusdem generis, paragraph 409 of the Tariff Act of 1930, which is primarily involved herein, is not susceptible of construction by application of the rule, insofar as the present case is concerned. The provision in that paragraph, as originally enacted, for “all articles not specially provided for, wholly or partly manufactured of rattan, bamboo, osier or willow, * * appears as a residuary provision that presumably would include willow tennis-racket frames. Support for such an interpretation is reflected in the modification to paragraph 409 under the General Agreement on Tariffs and Trade, T. D. 51802, which contains the specific provision for “Tennis-racket frames, valued at $1.75 or more each, wholly or partly manufactured of * * * willow.” It is well established, as pointed out in the majority opinion, that the modification of a paragraph under a trade agreement is “intended to change the rate of duty only on articles already embraced within the scope of said paragraph,” United States v. Canadian National Railways, 29 C. C. P. A. (Customs) 272, C. A. D. 202. Hence, willow tennis-racket frames must have been included within the scope of paragraph 409, as originally enacted. To exclude the articles in question, as the majority does, from the provision for tennis-racket frames in paragraph 409, as amended by T. D. 51802, supra, unduly limits the scope thereof, without proper basis therefor from the record herein.
The tariff term, with the meaning of which we are here concerned, is not, as the majority opinion states, “osier or willow,” but rather “Tennis-racket frames, valued at $1.75 or more each, wholly or partly manufactured of * * * willow.” It is not disputed that the articles in question are tennis-racket frames, that they are valued at more than $1.75 each, and that they are partly manufactured of willow. In other words, the merchandise before us meets all of the requirements of the descriptive provision in paragraph 409, as amended, supra, under which it was classified. If Congress, in enacting paragraph 409 of the Tariff Act of 1930, and the negotiators of the General Agreement on Tariffs and Trade, by the amendment to paragraph 409, did not intend to include the imported willow tennis-racket frames within the provisions thereof, then it is difficult to give any meaning to the eo nomine provision for tennis-racket frames, with the descriptive or qualifying words in paragraph 409, as amended, supra, that so specifically cover the present merchandise.
The rule of legislative approval of judicial interpretation cannot be applied herein because of the material change in statutory language *127between paragraph 212 of the Tariff Act of 1909, which governed the decision in the F. L. Slazenger case, supra, and paragraph 409 of the Tariff Act of 1930, with the amendment thereto, that controls the present case. The case of United States v. Bassichis Co. et al. (16 Ct. Cust. Appls. 410, T. D. 43133), characterized in the majority opinion as “a leading case on the subject,” is distinguishable. The rule was there applied after the appellate court had found that “Congress, on three successive occasions, used the identical language.” That is not the condition with respect to the statutory provisions involved herein. On the contrary, paragraph 409 of the Tariff Act of 1930, with the amendment thereto, involved herein, embodies broader and more comprehensive language than that which appeared in paragraph 212 of the Tariff Act of 1909, which is the basis for the majority’s action as they invoke the principle of legislative approval of judicial interpretation.
The protests should be overruled.